     Case 3:17-cv-01362 Document 262 Filed 03/30/20 Page 1 of 12 PageID #: 4301



                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


CITY OF HUNTINGTON,

               Plaintiff,
                                                            Civil Action No. 3:17-01362
v.

AMERISOURCEBERGEN DRUG
CORPORATION, et. al,

               Defendants.

AND

CABELL COUNTY COMMISSION,

               Plaintiff,
                                                            Civil Action No. 3:17-01665
v.

AMERISOURCEBERGEN DRUG
CORPORATION, et. al,

               Defendants.


WEST VIRGINIA PUBLIC EMPLOYEES INSURANCE AGENCY’S MEMORANDUM
  OF LAW IN SUPPORT OF MOTION TO QUASH SUBPOENA TO PRODUCE
   DOCUMENTS AND SUBPOENA TO PROVIDE DEPOSITION TESTIMONY


         West Virginia Public Employees Insurance Agency (“PEIA”) files this Memorandum of

Law in support of its Motion to Quash two subpoenas issued to PEIA on March 17, 2020 by

Defendant McKesson Corporation. Specifically, PEIA has moved this Court, pursuant to Rules 26

and 45(d)(3) of the Federal Rules of Civil Procedure, to quash the subpoena to produce documents

and the subpoena to testify at a deposition in a civil action on the grounds that the subpoenas do

not provide a reasonable time for compliance. In addition to an unreasonable time for compliance,



                                                1
  Case 3:17-cv-01362 Document 262 Filed 03/30/20 Page 2 of 12 PageID #: 4302



the broad scope of the subpoenas would render compliance unduly burdensome and the subpoenas

seek information that is statutorily confidential. PEIA has additionally moved to stay the

deposition demanded for March 31, 2020. In the alternative, PEIA requests that this Court modify

the subpoenas issued upon PEIA to provide a more reasonable time for compliance and a less

burdensome scope.

        Pursuant to Local Rule 37.1, counsel for PEIA has corresponded with counsel for the

issuing party McKesson Corporation regarding the issues raised in this motion, and such dialogue

has been productive. However, counsel has been unable to come to an agreement at this time, and

PEIA files its motion to protect its interests.

                               I.      FACTUAL BACKGROUND

        PEIA is a non-party in the above-captioned matter. On March 17, 2020, McKesson

Corporation issued PEIA two subpoenas. The subpoena for documents demanded PEIA to produce

by March 31, 2020 forty-two (42) expansive categories of documents from 1996 to present.

Meanwhile, the subpoena to testify at a deposition demanded testimony for twenty (20) broad

categories. Unlike the 24-year period provided in the subpoena for documents, the subpoena for a

deposition included no direction on the applicable time frame. In both subpoenas, the production

categories are very broad and would likely implicate PEIA’s statutory confidentiality provisions.

See W. Va. Code §§ 5-16-9 and 5-16-12A.

        PEIA’s and McKesson’s counsel have engaged in good faith discussions about the matter.

McKesson’s counsel stated that it could extend the subpoena response deadline to April 18, 2020.

PEIA’s counsel indicated that was not sufficient.

        The Covid-19 pandemic has drastically impacted the operations of PEIA, including the

closure of its buildings. Employees who have the capability to work remotely are doing so, while



                                                  2
  Case 3:17-cv-01362 Document 262 Filed 03/30/20 Page 3 of 12 PageID #: 4303



others will be placed on leave. PEIA employees that are working remotely do not have full access

to materials potentially responsive to the document subpoena and/or have limited functionality.

Due to the closure of PEIA buildings, PEIA employees are also unable to meaningfully prepare

for deposition. The office closures are anticipated to be in effect until at least April 30, 2020 and

may be lengthened based upon the evolving nature of the pandemic. In addition to lacking access

to their normal workspaces, many PEIA employees have been diverted from their usual job duties

to complete tasks to assist in the State’s response to the Covid-19 pandemic. PEIA is dedicating a

high percentage of its time to dealing with the pandemic. Compliance with the subpoena under its

current time restraints would jeopardize PEIA’s ability to fully respond to Covid-19 issues. See

Exhibit C, Affidavit of Thomas D. Miller.

        Concerns regarding the Covid-19 pandemic have been expressed by this Court. On March

23, 2020, this Court issued an order acknowledging that the Centers for Disease Control and

Prevention and other public health authorities have advised taking precautions to reduce potential

exposure to the Corona virus. The Court further continued all civil and criminal trials scheduled

to commence through April 24, 2020 and postponed all in-person proceedings through April 24,

2020.

        Also on March 23, 2020, West Virginia Governor Jim Justice issued Executive Order No.

9-20 ordering West Virginians to stay at home unless performing an essential function. It is

unknown when the Stay at Home order will be lifted.

        Even absent Covid-19 issues, the subpoenas and their broad commands provide an

unreasonable time for compliance. PEIA believes data collection based upon the language in the

subpoenas would take at least 4-6 months. See Exhibit C, Affidavit of Thomas D. Miller. This

collection would necessitate one employee devoting 50 percent of their time and other employees



                                                 3
  Case 3:17-cv-01362 Document 262 Filed 03/30/20 Page 4 of 12 PageID #: 4304



devoting time to assist and support as needed. Id. The data compilation will be tenuous because

the subpoenas command a large amount of data, but have failed to ask for anything specific that

assists in developing codes and search parameters. Furthermore, McKesson’s requests regarding

“alternative treatments” will likely overlap with prescription claims. PEIA would not be able to

determine whether the treatment was, in fact, an alternative to opioids without doing a manual

claim file review of tens or hundreds of thousands of claims, possibly more. Id. Other issues

delaying data compilation include that many pre-2000 materials are on microfiche, many years of

scanned files are in TIF or PDF format that are unsearchable, and all of the millions of pages of

claim files contain – in addition to protected health information – Personally Identifiable

Information (“PII”) that would need to be reviewed and redacted. Id.

       The scope of the subpoenas are also very broad due to McKesson Corporation’s definition

of “You” and “Your” to “refer to the West Virginia Public Employees Insurance Agency (“PEIA”)

and its divisions, subdivisions, offices or departments, and all others acting or purporting to act on

Your behalf, or controlled by You, including any affiliates, programs, employees, directors, agents,

contractors, representatives, board members, committees, subcomittees, working groups and task

forces.” Exhibits A and B to Motion to Quash, at ¶ 4. PEIA has had contracts with various third-

party administrator vendors who have provided services that more than likely have information

responsive to this subpoena, and PEIA will need to reach out to those vendors to obtain this

information. See Exhibit C, Affidavit of Thomas D. Miller. Those vendors are likewise dealing

with issues created by the COVID-19 pandemic.

                                       II.     ARGUMENT

       For the reasons stated herein and pursuant to Rules 26 and 45 of the Federal Rules of Civil

Procedure, good cause exists for this Court to quash the subpoena. Under Rule 26 of the Federal



                                                  4
  Case 3:17-cv-01362 Document 262 Filed 03/30/20 Page 5 of 12 PageID #: 4305



Rules of Civil Procedure, “[p]arties may obtain discovery regarding any non-privileged matter that

is relevant to any party’s claim or defense.” Fed.R.Civ.P. 26(b)(1). Pursuant to Rule 26, a Court

may “for good cause, issue an order to protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense” up to and including “forbidding the disclosure or

discovery.” Fed.R.Civ.P. 26(c). A court must also limit discovery if “the burden or expense of the

proposed discovery outweighs its likely benefit...” Fed.R.Civ.P. 26(b)(2)(C).

       Rule 45 governs subpoenas to nonparties and permits the same scope of discovery as Rule

26. Brown v. Meehan, 2014 WL 4701170 (E.D. Va. Sep. 22, 2014). Rule 45(d)(3) of the Federal

Rules of Civil Procedure provides that, upon timely motion, a Court “must quash or modify a

subpoena” if it “(i) fails to allow reasonable time to comply;…(iii) requires disclosure of privileged

or other protected matter, if no exception or waiver applies; or (iv) subjects a person to undue

burden.” (emphasis added). The movant carries the burden of proving that a subpoena should be

quashed. Deakins v. Pack, 2012 WL 626200 (S.D.W. Va. Feb. 24, 2012).

      A.      The Subpoenas Do Not Allow a Reasonable Amount of Time to Comply.

       The subpoenas served upon PEIA by McKesson Corporation do not allow a reasonable

time to comply. Rule 45(c)(3)(i) provides that the Court “must quash or modify a subpoena that

fails to allow a reasonable time to comply.” (emphasis added). The Federal Rules of Civil

Procedure do not prescribe a minimum or maximum amount of time for compliance with a

subpoena.

       “In determining whether a subpoena should be quashed, the Court should consider the facts

of the case and the issuing party’s need for the information subject to the subpoena duces tecum.”

Deakins (citing to Ohio Valley Environmental Coalition, Inc. v. United States Army Corps of

Engineers, 2012 WL 112325. *2 (N.D. W. Va. Jan. 12, 2012). The “reasonableness of the time



                                                  5
  Case 3:17-cv-01362 Document 262 Filed 03/30/20 Page 6 of 12 PageID #: 4306



allowed for compliance seems to be judged depending on the underlying circumstances.” Freeport

McMoran Sulpher, LLC v. Mike Mullen Energy Equip. Res., Inc., 2004 WL 595236 (E.D. La. Mar.

23, 2004).

        The subpoenas issued by McKesson Corporation provide 14 days for compliance and

counsel for McKesson would not agree to an extension beyond April 18, 2020. The current

circumstances of an unprecedented and evolving global pandemic render the compliance window

unreasonable. These timeframes do not allow PEIA and its counsel enough time to collect, review,

and produce the commanded documents and to meaningfully prepare numerous employees for

deposition.

        The time frame is further unreasonable because the entirety of PEIA’s workforce is either

working remotely or has been placed on administrative leave. Further, PEIA’s offices have been

closed until further notice and the employees that are working remotely do not have full access to

potentially responsive documents. The limited functionality of PEIA’s staff also renders it

impossible for employees to effectively prepare for deposition.

        In addition to the logistical inability to review potentially responsive documents and

prepare for deposition during the evolving pandemic, many PEIA employees have been diverted

from their usual tasks to work on issues related to Covid-19. PEIA’s role is of heightened

importance during the Covid-19 crisis and devoting staff to the compilation and review of a

massive amount of documents and deposition preparation is not reasonable during the current

public health crisis.

        In addition to being unable to adequately prepare for deposition, it is further unreasonable

for McKesson Corporation to demand numerous PEIA employees to appear for deposition during

West Virginia’s Stay at Home order and during a period when public health officials are instructing



                                                 6
  Case 3:17-cv-01362 Document 262 Filed 03/30/20 Page 7 of 12 PageID #: 4307



all persons to practice social distancing. The conduct of these depositions on March 31, 2020, April

18, 2020, or soon thereafter could very likely be detrimental to the health of PEIA’s employees

and their families. The import of social distancing has been acknowledged by this Court in its

March 23, 2020 order, which continued all in-person proceedings.

          In addition to the circumstances of a global health emergency, the expansive time scope

of the compelled documents render the subpoenas’ short period for compliance unreasonable.

Specifically, the subpoena for documents requests documents from 1996 to current. This command

for documents from over two decades, including health and investigation information which may

be sensitive, cannot be produced without careful review. Meanwhile, PEIA has no direction from

McKesson regarding the time frame for the deposition of PEIA employees.

       McKesson has requested massive amounts of information that would necessitate a large

coordination by PEIA. As stated above, the collection of the subpoenaed data could take four to

six months. Completion in an extended timeframe would entail one employee devoting 50 percent

of their time and several others devoting potions of their work day. The lack of search parameters

in the massive document and data commanded would cause additional delay. As the commands

are currently drafted, PEIA could have to manually review millions of pages of claims.

       In sum, McKesson’s oppressive time frame for compliance with its document and

deposition subpoenas do not allow anywhere near enough time to collect, review, and produce

documents and prepare potential witnesses. PEIA cannot reasonably comply with the subpoenas

within this time frame, and asks this Court to quash the subpoenas and stay the deposition of PEIA.

In the alternative, PEIA requests that this Court modify the subpoenas due to the amount of time

and labor that would be necessary to produce the documents and prepare for deposition.




                                                 7
  Case 3:17-cv-01362 Document 262 Filed 03/30/20 Page 8 of 12 PageID #: 4308



                       B.      The Subpoenas are Unduly Burdensome.

       PEIA requests that this Court protect it as a non-party from the undue burden and expense

that will result from McKesson Corporation’s overly broad subpoenas. As detailed below, the

scope of the subpoenas are profoundly sweeping and unreasonably overbroad, and complying with

them would be unduly burdensome to PEIA.

       Rule 45(d)(3)(A)(iii) provides that “the court for the district where compliance is required

must quash or modify a subpoena that…subjects a person to undue burden.” (emphasis added).

When conducting an analysis under Rule 45, the Court is required to apply the balancing standards:

relevance, need, confidentiality, and harm. Brown v. Meehan, 2014 WL 4701170 (E.D. Va. Sept.

22, 2014) (citing to In re NCAA Student–Athlete Name & Likeness Licensing Litig., 2012 U.S.

Dist. LEXIS 84144, 2012 WL 2281253 (M.D.N.C. June 18, 2012)).

       Even if the information sought is relevant, discovery is not allowed where compliance is

unduly burdensome or where the potential harm caused by production outweighs the benefit. See

In re: Modern Plastics Corporation, 890 F.3d 244, 251 (6th Cir. 2018), cert. denied, 139 S. Ct.

289, 202 L. Ed. 2d 136 (2018) (Courts must “balance the need for discovery against the burden

imposed on the person ordered to produce documents,” and the status of that person as a non-party

is a factor). Moreover, “[a] subpoena imposes an undue burden on a party when [it] is overbroad.”

Singletary v. Sterling Transp. Co., 289 F.R.D. 237, 241 (E.D. Va. 2012) (citing to In re Subpoena

Duces Tecum., 550 F.Supp.2d at 612).

       Here, the subpoena issued to non-party PEIA should be quashed because compliance is

unduly burdensome and potential harm outweighs the benefit under the balancing standard. PEIA

serves the public as the state employee insurance administrator and does so with limited resources.

The administration of insurance has become more complicated during the current and evolving



                                                8
  Case 3:17-cv-01362 Document 262 Filed 03/30/20 Page 9 of 12 PageID #: 4309



pandemic. To divert resources from Covid-19 duties to comply with the broad subpoenas would

not best serve the interests of the public.

        The subpoenas issued by McKesson also create undue burden on PEIA because they are

overbroad in substance and time scope. The document subpoena commands the production of

materials over a 24-year time period, fails to make requests in a way in which search parameters

can be devised, and would necessitate the review of millions of pages of claim files. The

completion of this task will require the half-time dedication of one staff member and partial time

dedication of several other PEIA employees. Further, the subpoena’s broad definition of “You”

will necessitate PEIA’s collaboration with numerous third-party administrators who are also

handling insurance implications related to the Covid-19 pandemic.

        The subpoenas’ requested mechanisms for production are also unduly burdensome and

inconsistent with the Federal Rules of Civil Procedure. Specifically, McKesson requests that the

documents be produced in a specific electronic format with document unitization, utilizing a

specific file naming convention, and including certain objective coding and extracted meta-data.

Per Rule 45(e)(1)(A) of the Federal Rules of Civil Procedure, PEIA may produce any responsive

documents as they are kept in the ordinary course of business. The recipient of the subpoena may

choose the manner in which to produce documents. As a result, McKesson’s demand for the

organization and method of production would not only impose undue burden on PEIA, but is also

in direct conflict with the Federal Rules of Civil Procedure.

        C. The Subpoena Commands Information that is Likely Confidential.

        Even if the timeframe for compliance was not unreasonable and the scope of the subpoenas

were not unduly burdensome, some of the information commanded by McKesson Corporation is

likely confidential. Rule 45(d)(3)(A)(iii) of the Federal Rules of Civil Procedure provides that a



                                                 9
 Case 3:17-cv-01362 Document 262 Filed 03/30/20 Page 10 of 12 PageID #: 4310



Court must quash a subpoena that requires disclosure of privileged or other protected matter, if no

exception or waiver applies. There are statutory provisions in Chapter 5, Article 16 of the West

Virginia Code that make insurance investigatory materials confidential and not subject to

disclosure.

       The subpoenas issued by McKesson Corporation also seek highly sensitive medical

information. Much of this information is protected from disclosure by the Health Insurance

Portability and Accountability Act (“HIPAA”). See 45 C.F.R. §§ 160.103, 160.502(g). PEIA is

aware that the protective orders in this matter specifically address HIPAA and the mode of

document production. Specifically, in Case Management Order No. 2, the Court specifically found

that disclosure of protected health information is necessary for the conduct of these proceedings

and limits the possible uses of that information. The order further requires that when produced, the

documents will be marked with “Confidential Protected Health Information” on each page of

each document. In the event that PEIA does not prevail on its motion to quash, the production of

confidential health information and the process of producing HIPAA protected records will be

very cumbersome and require significant time. This further substantiates that the timeframe for

compliance is severely oppressive.

                                     III.    CONCLUSION

       For the reasons stated herein and pursuant to Rules 26 and 45 of the Federal Rules of Civil

Procedure, the West Virginia Public Employees Insurance Agency respectfully requests that the

Court enter an order quashing the March 17, 2020 document and deposition subpoenas issued to

it. PEIA additionally requests a stay of the March 31, 2020 deposition. In the alternative, PEIA

requests that this Court issue an order mandating that the subpoenas’ time for compliance be

expanded to a period when the pandemic has ended and be limited to a less burdensome scope.



                                                10
 Case 3:17-cv-01362 Document 262 Filed 03/30/20 Page 11 of 12 PageID #: 4311




                                      Respectfully submitted,

                                      WEST VIRGINIA PUBLIC EMPLOYEES
                                      INSURANCE AGENCY

                                      By Counsel,

PATRICK MORRISEY
ATTORNEY GENERAL


/s/Andrew L. Ellis
ANDREW L. ELLIS (WVSB # 10618)
CASSANDRA L. MEANS (WVSB# 10522)
West Virginia Attorney General’s Office
Building 1, Room W-435
Charleston, West Virginia 25305
304-558-2522
Fax: 304-558-2525
Email: Andrew.L.Ellis@wvago.gov




                                          11
 Case 3:17-cv-01362 Document 262 Filed 03/30/20 Page 12 of 12 PageID #: 4312



                                CERTIFICATE OF SERVICE


       I, Andrew L. Ellis, Assistant Attorney General, do hereby certify that on March 30, 2020

the foregoing West Virginia Public Employees Insurance Agency’s Memorandum of Law In

Support of Motion to Quash Subpoena to Produce Documents and Subpoena to Provide

Deposition Testimony was electronically filed with the Clerk of the Court using the CM/ECF

system which will send notification of such filing to parties and counsel of record.


                                      Jeffrey M. Wakefield, Esq.
                                      jwakefield@flahertylegal.com


                                             /s/Andrew L. Ellis
                                             ANDREW L. ELLIS (WVSB# 10618)
                                             ASSISTANT ATTORNEY GENERAL
                                             West Virginia Attorney General's Office
                                             Building 1, Room W-435
                                             Charleston, West Virginia 25305
                                             304-558-2522
                                             Fax: 304-558-2525
                                             Email: Andrew.L.Ellis@wvago.gov




                                                12
